reg

AO 245B (Rey, 02/08/2019) Judgment in a Criminal Petty Case (Modified) : Page 1 of 1

UNITED STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987}
Fortino Pacheco-Bautista . Case Number: 3:19-mj-24631

Gerardo A Gonzalez

 

  

 

 

 

iV

 

 

 

 

 

Defendant ’s-AHOF ACY. .resm cuss con ceteris sinc cetuanmen ecinin qanatey
REGISTRATION NO. 92161298 !
THE DEFENDANT: _ DEC £7 2039
&] pleaded guilty to count(s) 1 of Complaint
C1 was found guilty to count(s) . lee OLEF® Us DISTRICT COuAT
after a plea of not guilty. YRS TST ore PU

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
§:1325 ILLEGAL ENTRY (Misdemeanor) 1
C) The defendant has been found not guilty on count(s)
1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

\
re SERVED O days

Assessment: $10 WAIVED &l Fine: WAIVED

&] Court recommends USMS, ICE or DHS or other arresting agency return all property and al! documents in _

the defendant’s possession at the time of arrest upon their deportation or removal.
[] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or-mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change 1 in the defendant's economic circumstances.

Tuesday, December 17, 2019

 

 

LOOK ~ Date of Imposition of Sentence
Received i fof 9 i
pusM f/f “7 HONORABLE BARRY M. KURREN
/ / UNITED STATES MAGISTRATE JUDGE ~

Clerk’s Office Copy 3:1 9-mj-24631

 

wg na re pag ee De meee

eg en ig
